Citation Nr: 0520958	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  94-21 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Evaluation of residuals right knee injury with 
chondromalacia and arthritic changes, currently evaluated as 
10 percent disabling.  

2.	Evaluation of degenerative arthritis of the left knee with 
chondromalacia, currently evaluated as 10 percent disabling.  

3.	Evaluation of urticaria, currently evaluated as 0 percent 
disabling.   

4.	Evaluation of hypertrophic prostate, currently evaluated 
as 20 percent disabling. 

5.	Evaluation of postoperative right inguinal hernia, 
currently evaluated as 0 percent disabling.  

6.	Evaluation of hiatal hernia with gastroesophageal reflux 
and removal of gallbladder, currently evaluated as 30 percent 
disabling.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1971 to March 1993.                

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 1993 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.      

In the June 1993 decision, the RO service connected each of 
the veteran's disorders at issue in this decision, at 0 
percent disabling.  In a subsequent rating decision, dated in 
November 1995, the RO increased the veteran's knee disability 
evaluation to 10 percent per knee.  Then, in a February 2004 
rating decision, the RO increased from zero percent the 
veteran's evaluations for hypertrophic prostate and hiatal 
hernia, to 20 and 30 percent, respectively.  

The Board remanded this matter to the RO in November 2000, 
seeking additional development related to medical inquiry 
into the veteran's service-connected disorders.  


FINDINGS OF FACT

1.	The veteran has full and normal range of motion in both 
knees.  

2.	The objective medical evidence shows that the veteran's 
service-connected urticaria has been asymptomatic since the 
date of claim in April 1993.  

3.	Prior to November 2003, the medical evidence showed the 
veteran's prostate disorder to be asymptomatic.  

4.	Since November 2003, the medical evidence shows the 
veteran's prostate disorder to be productive of voiding 
difficulties involving straining and frequency.  

5.	Since the veteran filed his claim in April 1993, the 
medical evidence of record is not productive of evidence 
showing that the veteran's prostate disorder causes daily 
voiding problems necessitating the wearing or changing of 
absorbent materials.  

6.	The veteran's right inguinal hernia has not recurred since 
his surgery in May 1987.  

7.	Prior to April 2002, the record lacked medical evidence 
indicating that the veteran's hiatal hernia disorder caused 
the veteran considerable or severe impairment of health.  

8.	Beginning in April 2002, the medical evidence indicates 
that the veteran's hiatal hernia disorder was productive of 
increased gastroesophageal reflux disease (GERD) and 
nocturnal reflux, causing considerable impairment of health.  

9.	Since the veteran filed his claim in April 1993, the 
medical evidence has not supported a finding that the 
veteran's hiatal hernia disorder is productive of pain, 
vomiting, material weight loss, hematemesis, melena, or 
anemia, causing him severe impairment of health.   






CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation in excess of 10 
percent for the veteran's right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2004).  

2.	The criteria for an initial evaluation in excess of 10 
percent for the veteran's left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2004).  

3.	The criteria for an initial compensable evaluation for the 
veteran's urticaria skin disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7825 (2004).  

4.	The criteria for an initial evaluation in excess of 0 
percent for the veteran's prostate disorder have not been met 
prior to February 2, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.115a and b, Diagnostic Codes 
7527 (2004).  

5.	The criteria for an evaluation in excess of 20 percent for 
the veteran's prostate disorder since February 2, 2001 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.115a and b, Diagnostic Codes 7527 
(2004).  

6.	The criteria for an initial evaluation in excess of 0 
percent for the veteran's service-connected right inguinal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7338 
(2004).  

7.	The criteria for an initial evaluation in excess of 0 
percent for the veteran's hiatal hernia disorder have not 
been met prior to April 8,  2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 
7346 (2004).  

8.	The criteria for an evaluation in excess of 30 percent for 
the veteran's hiatal hernia disorder since April 8, 2002 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Codes 7346 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist 

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the original 
rating decision dated in June 1993 setting forth the general 
requirements of then-applicable law pertaining to his claims, 
and what evidence was necessary to substantiate his claims.  
The general notification was reiterated in subsequent rating 
decisions in November 1995 and February 2002, in the 
Statement of the Case dated in November 1993, and in three 
Supplemental Statements of the Case dated in June 2000, March 
2004, and August 2004.  

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claims, and the responsibility for obtaining 
it, by letters dated in April and October 2003.  See 38 
U.S.C.A § 5103(b) (West 2002) (providing in substance that 
after notification to the claimant under the VCAA of any 
information that was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c) (West 2002).  In particular, the RO 
obtained VA and service medical records, as is detailed 
below.  VA has also conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A (d) 
(West 2002).  The veteran was afforded several VA medical 
examinations conducted by medical care professionals.     

The Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to his claims.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claims, in light of the 
recent opinion of Pelegrini v. Principi, 18 Vet. App 112 
(2004).  In that decision, The United States Court of Appeals 
for Veteran Claims (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ, or RO in this case) decision on a claim 
for VA benefits.  

In the present case, the veteran made his claims in April 
1993.  The RO adjudicated the claims in June 1993.  Only 
after that rating action was promulgated did the RO, in March 
and October 2003, provide notice to the claimant - in the 
form of letters - regarding what information and evidence was 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant 
and what information and evidence would be obtained by VA.  
Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  
Pelegrini, 18 Vet. App at 112.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in 2003 was not 
given prior to the first AOJ (RO) adjudication of the claims, 
the notice was provided by the AOJ (RO) prior to the final 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the 2003 notice letters satisfied this 
"fourth element."  The Board also finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  As described above, the 
RO advised him of this by way of rating decisions, the 
Statement of the Case, and the Supplemental Statements of the 
Case.    

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).


The Merits of the Claims for Increased Rating 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

The veteran is appealing the RO's evaluations of each of the 
service-connected disorders here.  The veteran contends that 
the severity of his disorders is greater than is contemplated 
by the RO's assigned ratings.  As such, it is not the present 
level of disability which is of primary importance here.  
Rather, the entire period since the original claims were 
filed is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

I.	Bilateral Arthritic Knee Disability

A.  Background

The RO service connected the veteran's bilateral arthritic 
knee disability at 0 percent disabling in June 1993.  In a 
November 1995 rating decision, the RO increased this 
evaluation to 10 percent for each knee.  

Since filing his claim in April 1993 the veteran has 
undergone several VA knee examinations.  

In January 1994, a VA physician noted the veteran's 
complaints of pain in his left knee.  The veteran stated that 
since 1990, he had experienced difficulty walking up and down 
stairways.  He stated that prolonged standing occasionally 
caused him difficulty.  The veteran told the examiner that he 
self-administered Motrin as needed for pain.  The veteran 
also reported that military physicians diagnosed him with 
chondromalacia of the patella involving the left knee.  Upon 
examination, this January 1994 VA examiner found stiffness in 
both knees joints.  But he noted no limitation of motion, no 
effusions, no atrophy of the quadriceps muscles, no laxity of 
the joints, and crepitation at one plus bilaterally.  He 
closed his report by noting the veteran's minimal pain on 
motion.  Based on radiological evidence, the examiner 
diagnosed minimal degenerative changes bilaterally.   

Following the Board remand in November 2000 the veteran 
underwent additional knee examination in February 2001.  

The February 2001 examiner noted the veteran's complaints of 
pain while squatting, while climbing stairs, and after 
prolonged standing or walking.  He noted the veteran's 
complaints of stiffness and grinding in his knees.  The 
examiner also noted that the veteran had not experienced 
flares of pain in the knees, had no effusions of the knees, 
and had not undergone surgery for his knees.  But the 
examiner noted that the veteran had infrequently used 
nonsteroidal anti-inflammatory medications since 1993.  The 
examiner noted the veteran as stating that he uses Ben-Gay 
ointment for pain as well, and that, once or twice a month, 
he uses a cane for ambulation assistance.  The examiner noted 
that the veteran had not used orthoses.  The examiner also 
noted that the veteran worked as a heavy diesel maintenance 
mechanic.  

Upon physical examination, the February 2001 examiner noted 
that the veteran was a robust-appearing adult male who walked 
with a normal gait.  He noted no deformities of the lower 
limbs, and that the limbs were normally aligned.  He found no 
ligamentous laxity or effusion of either knee, and negative 
McMurray signs bilaterally.  The patella could not be 
subluxed and there was no subluxation of the tibiofemoral 
joint.  Circumference of the right calf was 41.5 centimeters, 
while that of the left calf was 40.5 centimeters.  The 
circumference of both thighs was 10 centimeters proximal to 
the patella, while the patellae were 49 centimeters.  The 
examiner did note mild crepitance on active knee motion 
bilaterally.

The February 2001 examiner found the veteran's range of 
motion for the right knee at 0 to 112 degrees.  Active range 
of motion for the left knee was from 0 to 114 degrees.  The 
examiner found no apparent pain on motion of either knee.  

Based on this examination and radiological evidence, the 
February 2001 examiner diagnosed the veteran with bilateral 
chondromalacia manifested by crepitance on active knee motion 
and anterior knee pain with minimal changes of osteoarthritis 
on radiograms.  In closing, the examiner stated that the 
veteran was moderately impaired by the pain of this condition 
but has no limitation of motion or effusions of his knees.  
He had mild weakened movement when squatting but no excess 
fatigability or incoordination.  The examiner finally stated 
that the veteran's symptoms imposed mild limitation on the 
veteran's daily life.  

In July 2001, the veteran visited with the February 2001 
examiner.  In this meeting, the veteran reported that his 
knees were "a little better now."  The examiner reported the 
veteran as stating that he could walk with his wife and 
walked a half mile without pain.  The veteran also reported 
that he still had pain while descending stairs but, in 
general, he felt much better.  The examiner reported the 
veteran as stating that he had discontinued NSAID's, and used 
Tylenol PRN for pain.  This examiner stated that the 
veteran's condition had improved and recommended that the 
veteran stay with that treatment plan and avoid NSAID's.  

The veteran again underwent examination of his knees in 
December 2003.  

That VA examiner noted the veteran's complaints of gradually 
worsening pain to both knees.  The veteran stated that his 
symptoms exacerbated with increased level of activity 
including walking long distances as well as climbing stairs.  
The veteran denied any symptoms of recurrent effusion or 
recurrent locking but stated that his symptoms interfered 
with his job at times.  The examiner noted that the veteran 
ambulated with a nonantalgic gait.  The veteran did not 
require any external support for this ambulation.  

Examination of the veteran's knees showed the veteran had no 
effusion, but did have diffuse joint line tenderness.  He had 
no guarding on active or passive range of motion.  There was 
no laxity on valgus or varus stress.  He had negative Lachman 
and negative anterior Drawer's sign.  The veteran had no 
evidence of any atrophy of his quadriceps.  This examiner 
also found the veteran's neurovascular examination to be 
intact distally.  

The December 2003 examiner noted that November 2003 x-rays of 
both knees revealed osteoarthritic changes with osteophyte 
formation at the patella as well as tibial spine with some 
narrowing of the patellar femoral joint space and tibial 
femoral joint space.  This examiner further stated that 
Magnetic Resonance Imaging (MRI) in November 2003 showed a 
degenerative tear of the veteran's post area horn on the 
medial meniscus.  

For diagnoses, the December 2003 examiner found in the 
veteran's right knee chronic knee pain suggestive of 
degenerative changes as well as chondromalacia involving all 
three compartments of his right knee.  For the left knee, the 
examiner found pain secondary to degenerative osteoarthritic 
changes as well as chondromalacia with suggestion of tear of 
the medial meniscus.  In closing, the examiner commented that 
the veteran's chronic bilateral knee pain, which dated since 
1971, had worsened with time.  The examiner saw this as the 
natural progression of degenerative arthritic changes.  

The veteran underwent additional examination of his knees in 
June 2004.  

The veteran again complained of worsening pain in both knees 
as the result of activities such as prolonged walking, stair 
climbing, and stair descending.  The veteran complained of 
increased fatigability to both knees but denied symptoms of 
instability, recurrent knee effusion, and recurrent locking 
to the knees.  The veteran admitted that his symptoms did not 
significantly interfere with his daily living activities, but 
did state that his bilateral knee disability interfered with 
his employment as a supervisor mechanic for a bus company.  

Upon physical examination, the June 2004 examiner noted that 
the veteran was a well-developed man who ambulated with a 
nonantalgic gait without requiring external support.  The 
examiner noted that the veteran had no effusion, had medial 
joint line tenderness and lateral joint line tenderness, had 
no laxity on valgus or varus stress, had negative Lachman's, 
had negative anterior Drawer, and had no recurrent 
subluxation and no lateral instability.  This examiner noted 
that, bilaterally, the veteran had minimal pain on guarding 
and on active or passive range of motion.  He noted a range 
of motion bilaterally from 0 to 130 degrees.  He noted no 
change of range of motion with repeat motion, and no excess 
fatigability or incoordination on range of motion with either 
knee.    

As diagnoses, the June 2004 examiner found that the veteran's 
chronic right knee pain was most likely a result of 
degenerative arthritis to his right knee and chronic tear of 
the medial meniscus.  For the veteran's left knee, the 
examiner found that the chronic pain was most likely the 
result of the degenerative arthritis and the chronic tear of 
the lateral meniscus.    

The evidence shows that in November 2004 the veteran 
underwent arthroscopic surgery on his left knee.  The knee 
was examined and found to have the following:  the veteran's 
lateral meniscus was intact, his ACL was intact; he had a 
torn post area horn of medial meniscus; and he had Grade II 
to III chondromalacia in medial compartments patellae.  

Records reflecting post-surgery physical therapy showed the 
following.  In November 2004 the veteran reported subjective 
complaints of pain 6/10.  Records indicate the veteran was 
taking Tylenol 3 for this pain, and stated that this 
medication sometimes helped.  The veteran's range of motion 
in the left knee was shown at 0 to 44 degrees, while range of 
motion in the right knee was shown 0 to 95 degrees.  By 
December 2004, a VA examiner reported the veteran's left knee 
range of motion to be 0 to 110 degrees. The veteran reported 
to still experience pain in the left knee.  

In January 2005, an examiner found the veteran with a normal 
gait without assistive devices, and a range of motion for 
both knees to be within normal limits.  This examiner found 
strength in the left knee at 5 on a scale of 5.  The examiner 
noted for palpation discomfort left patella tendon 
tenderness, bilateral fat pads.  Later in January 2005 the 
veteran noted pain in his left knee at 0 on a scale of 1 to 
10.  The veteran stated to the examiner that he had to be 
careful and that with increased activity his pain increased.  

B.  Laws and Regulations   

Degenerative or traumatic arthritis (established by X-ray 
findings) is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
is noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2004).

Diagnostic Codes 5260 and 5261 address limitation of motion 
of the knee.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5260 
provides for limitation of the flexion of the leg.  Where 
flexion is limited to 60 degrees, a 0 percent rating is 
provided; when flexion is limited to 45 degrees, 10 percent 
is assigned; when flexion is limited to 30 degrees, 20 
percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of the leg is 
rated at 10 percent at 10 degrees; 20 percent at 15 degrees; 
30 percent at 20 degrees; 40 percent at 30 degrees, and 50 
percent at 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  See also 38 C.F.R. § 4.71, Plate II, which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2004) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Consideration is to be given to whether 
there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

C.  Analysis

Under Diagnostic Code 5003, the Board must assess the 
veteran's entitlement under Diagnostic Codes 5260 and 5261.  
See 38 C.F.R. § 4.71a.  During the course of this appeal, the 
veteran's bilateral knee range of motion has been reported to 
be within normal limits (with the exception of post-surgical 
rehabilitation of the left knee between November 2004 and 
January 2005, for which the RO granted the veteran a 100 
percent evaluation).  The January 1994 examiner found no 
limitation of motion.  The February 2001 examiner found right 
knee range of motion at 0 to 112 degrees and left knee range 
of motion at 0 to 114 degrees.  The December 2003 examiner 
found no guarding on active or passive range of motion.  The 
June 2004 examiner found bilateral range of motion between 0 
and 130 degrees.  And the January 2005 examiner found 
bilateral range of motion within normal limits.  

As Diagnostic Code 5260 contemplates a noncompensable 
evaluation where there is limitation of knee flexion to 60 
degrees, a disability evaluation cannot be assigned under 
Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.  As Diagnostic 
Code 5261 contemplates a noncompensable evaluation with 
limitation of knee extension to 5 degrees, a disability 
evaluation cannot be assigned under Diagnostic Code 
5261either.  See 38 C.F.R. § 4.71a.  Hence, a 10 percent 
rating for arthritis under 5003 has been appropriate in this 
matter, from the date of the veteran's claim in April 1993.  
38 C.F.R. § 4.71a; see Fenderson, 12 Vet. App. at 119.

The Board has also considered whether higher ratings for the 
veteran's knee disabilities are warranted on the basis of 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this 
case the evidence shows the veteran's subjective complaints 
of pain.  The clinical evidence, however, does not 
objectively support a higher rating based upon functional 
loss due to pain in view of the very limited clinical 
findings.  

Since 1994, VA examinations have shown limited evidence of 
pain, hesitation in movement, fatigability, incoordination, 
or loss of strength.  In fact, the veteran's most recent 
examination in January 2005 indicated normal strength and 
limited knee pain.  The Board therefore finds that the 
currently assigned 10 percent evaluation for each knee under 
5003 is consistent with that warranted for pain on motion, 
even where the degree of limitation of motion is not 
separately compensable under Codes 5260 and 5261.  See 38 
C.F.R. § 4.59, 4.71a, Diagnostic Code 5003; Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991); see also VAOPGCPREC 9-98 
(August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  

Nor does the evidence reflect that the veteran's knee 
disorder has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board notes that, in its original rating decision, the RO 
referenced Diagnostic Code 5257 in granting the veteran 
service connection for the bilateral knee disability.  As 
there has been no evidence since submission of his claim in 
April 1993 of subluxation or lateral instability of the 
knees, the Board finds this code provision inapplicable to 
this matter.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for an increased rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





II. 	Skin Disorder

A.  Background

The medical evidence of record shows that the veteran has 
been diagnosed with urticaria.  The RO service connected the 
veteran's urticaria in June 1993 at 0 percent disabling.  The 
RO based its grant on evidence in the veteran's service 
medical records showing the manifestation of this disorder 
while the veteran served on active duty.  The veteran now 
claims entitlement to a higher disability evaluation.  

During the pendency of his claim, the veteran underwent 
several VA examinations for his skin.  

In a January 1994 VA examination, the examiner noted in the 
veteran's claim that in 1980 he developed hives all over his 
body and as a result, military examiners diagnosed him with 
urticaria.  The veteran stated that he had a recurrence of 
this disorder in 1987 and again in 1990.  He admitted to the 
examiner that he had been asymptomatic from 1990 onward.  The 
examiner found the veteran's skin within normal limits 
without evidence of urticaria.  

Following the Board's remand in November 2000, the veteran 
underwent dermatological examination again in February 2001.  
This examiner also found no urticaria.  As a diagnosis he 
reported history of urticaria.  

The veteran again underwent dermatological examination in 
December 2003.  This examiner found no suspicious lesions on 
the veteran's skin, and diagnosed the veteran with history of 
urticaria.  

And finally, in May 2004, another VA dermatologist found no 
evidence of urticaria.  To this examiner, the veteran stated 
that he had not had symptoms of urticaria in the previous six 
years.  The veteran stated that his last episode of urticaria 
occurred in 1996 around the time of a gastrointestinal 
surgery he underwent at that time.  Based on these 
statements, the VA examiner stated that it was likely that 
the surgery and related infection was the cause of the 
veteran's claimed urticaria at that time.  

	B.  Laws and Regulations 

During the pendency of this appeal, VA issued new regulations 
for rating disabilities for skin disability under 38 C.F.R. § 
4.118, which became effective August 30, 2002.  Prior to 
August 30, 2002, urticaria did not have its own diagnostic 
code, so it was rated by analogy.  The veteran's service-
connected urticaria was rated under Diagnostic Code 7806, 
which addresses eczema.  Governing regulation provides that 
when an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  

Under the version of Diagnostic Code 7806 applicable prior to 
August 30, 2002, a compensable rating is warranted where 
evidence shows exposure to at least 5%, but less than 20%, of 
the entire body or at least 5%, but less than 20%, of exposed 
areas affected; or the need for intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12-
month period.  38 C.F.R. § 4.118, Code 7806 (2004).     

The new regulations that became effective on August 30, 2002 
provided a new diagnostic code specifically for urticaria.  
See 38 C.F.R. § 4.118, Diagnostic Code 7825 (2003).  Under 
this provision, a compensable evaluation is warranted where 
there are recurrent episodes of urticaria occurring at least 
four times during the past 12-month period, and; responding 
to treatment with antihistamines or sympathomimetics.

C.  Analysis

When the evidence in this case is considered under Diagnostic 
Code 7806 (the former) and 7825, it is clear that the veteran 
is not entitled to a compensable evaluation for urticaria.  
The objective evidence of record indicates that the veteran 
has been asymptomatic during the pendency of his claim, from 
April 1993 until today.  As such, the criteria for a 
compensable evaluation under these code provisions have not 
been met.  See Fenderson,12 Vet. App. at 119.  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In this regard, 
however, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim to an increased rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. 	Hypertrophic Prostate Disorder

	A.  Background 

The RO service connected the veteran's prostate disorder in 
June 1993 at 0 percent disabling.  In a February 2004 rating 
decision, the RO increased this evaluation to 20 percent 
disabling, effective February 2001.  The veteran now claims 
entitlement to a higher disability evaluation.  
   
The veteran underwent three VA examinations for this disorder 
during the pendency of his appeal.  

A January 1994 VA examination noted the veteran's report that 
2 to 3 times per month he experiences flare-ups.  But the 
examiner characterized the veteran's prostate disorder as 
asymptomatic at that time, diagnosing him with benign 
prostatic hypertrophy.  

In February 2001, following the Board remand, the veteran 
again underwent VA examination.  This examination again found 
benign prostatic hyperplasia but with tenderness and 
enlargement of the prostate.  The examiner found that the 
veteran had prostatalgia probably due to the prostatitis.  
Nevertheless, due to the limited findings, the examiner found 
the veteran's prostatitis disorder to be benign.  

A November 2003 VA examination reported mild discomfort in 
the area of the prostate approximately once a week.  The 
veteran reported that he experienced no burning sensation on 
urination.  He did say that sometimes the stream is strong 
and other times it is slow.  About half the time the veteran 
reported he has to push or strain to get the stream started.  
He reported that he feels empty after voiding and that he had 
never seen blood in his urine.  During this examination, the 
veteran reported pain behind his scrotum after long walks or 
climbing stairs.  Otherwise, he stated he experiences no pain 
in this area.  He did state that when experiencing this pain, 
the pain amounts to a 4 out of a 10 on the pain scale.  The 
veteran reported urinating 4 to 5 times a day and 4 to 5 
times a night.  

The November 2003 examiner found that the veteran was 
experiencing hesitancy while urinating, experienced a 
restricted stream, but did not experience dysuria.  Moreover, 
this examiner found that the veteran did not experience 
incontinence, did not use absorbent material, did not 
experience urgency, and did not need to use any external 
appliances.  The veteran reported that his prostate problem 
did not have any specific effects on his usual occupation or 
his usual daily activities.  The examiner found a PSA score 
of .40 and diagnosed the veteran with benign hypertrophy of 
prostate and impotence.  

	B.  Laws and Regulations 

Pursuant to DC 7527, residuals of prostate gland injuries, 
infections, and hypertrophy are evaluated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  Under 38 C.F.R. § 4.115a and b, voiding 
dysfunction, including continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
that must be changed less than two times per day, is 
evaluated as 20 percent disabling.  Voiding dysfunction 
requiring the wearing of absorbent materials that must be 
changed two to four times per day is evaluated as 40 percent 
disabling.  

	C.  Analysis

In the present case, the evidence shows that the veteran's 
prostate disorder was asymptomatic prior to November 2003.  
Since then, the evidence indicates no infection related to 
the prostate disorder, but does indicate evidence of voiding 
difficulties.  

The evidence indicates that, at times, the veteran's stream 
is slow and that he has to push or strain to get the stream 
started.  And he said that he urinates 4 to 5 times a day and 
4 to 5 times a night.  The November 2003 examiner found that 
the veteran experienced hesitancy while urinating and 
experienced a restricted stream.  But the record also 
indicates that the veteran feels empty after voiding, does 
not see blood in his urine, does not experience dysuria, 
incontinence, urgency, or burning, and does not use absorbent 
material or any external appliances.  

Hence, in accordance with Fenderson, the Board finds the 
following:  the record does not support a rating in excess of 
0 percent from the date of the veteran's April 1993 claim 
until February 2, 2001, the effective date on which the RO 
increased the veteran's rating to 30 percent; and, the record 
does not support a rating in excess of 20 percent for the 
period since February 2, 2001.  Fenderson,12 Vet. App. at 
119.  In short, in the absence of evidence that the veteran 
has used, or currently uses, absorbent materials that must be 
changed 2 to 4 times daily, a 40 percent evaluation - the 
next highest evaluation - is not warranted.  See 38 C.F.R. § 
4.115a and b;
 
In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In this regard, 
however, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for an increased rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.	Right Inguinal Hernia

	A.  Background

The record shows that, while in service in May 1987, the 
veteran underwent right inguinal hernia surgery.  Following 
this surgery, military medical personnel diagnosed the 
veteran with right inguinal nerve entrapment.  As a result, 
in June 1993, the RO service connected the veteran for right 
inguinal hernia at 0 percent disabling and right groin nerve 
entrapment at 10 percent disabling.  Currently, the hernia 
issue, and not the nerve entrapment issue, is on appeal.  

During the pendency of this appeal, the veteran underwent 
three separate VA examinations of his right inguinal area.  

In January 1994, the veteran stated that he had experienced 
continual pain in the right inguinal area on a daily basis 
since his surgery.  Upon examination, the VA examiner found 
no evidence of hernias.  The examiner did, however, find mild 
tenderness to palpation in the right groin area.  As a 
diagnosis, the examiner found the veteran with right groin 
nerve entrapment post right inguinal herniorrhaphy.  

Following the Board's November 2000 remand, the veteran again 
underwent VA examination for his right hernia in February 
2001.  This examiner diagnosed the veteran with the 
following:  right inguinal hernia status post repair; 
ilioinguinal neuralgia, secondary to ilioinguinal nerve 
entrapment and scarring around the ilioinguinal nerve, 
secondary to right inguinal hernia surgery; and status post 
neurolysis times two of the ilioinguinal nerve, secondary to 
hernia surgery and inguinal neuralgia.  The February 2001 
examiner closed his report by stating that the veteran was 
not contemplating additional surgery for his difficulties 
related to this disorder.  

A VA treatment note dated April 2002 reflects pain that the 
veteran experienced on his right side.  The examiner 
characterized the pain as right ilioinguinal pain.  This 
examiner stated that he did not believe that a nerve block 
would be of any value given the length of time since the 
veteran's surgery.  The examiner also noted a well-healed 
scar in the right inguinal area that was hypersensitive to 
light touch.  

A VA examiner again examined the veteran in October 2003.  
The veteran reported to the examiner that he had pain in the 
right inguinal area at least once a week and sometimes more 
often.  The veteran stated that his pain will last usually a 
few seconds.  The veteran described the pain as sharp and 
burning pain and usually surfaces with any kind of strenuous 
activity.  The veteran stated that it had not worsened over 
time but that it continued to recur.  The veteran stated that 
he was then using pain relievers and that he had also 
received Lidocaine injections into the right inguinal area.  
The veteran stated that the pain interfered with his daily 
activities and his occupation.  He further stated that the 
pain caused him a daily lack of endurance and chronic 
fatigue.  Upon physical examination this examiner found the 
veteran's surgical scar from 1987 well healed.  

Upon further examination, the October 2003 examiner found 
exquisite pain and tenderness to palpation involving the 
right inguinal area in the region of the right ilioinguinal 
nerve.  There was no occurrence of right inguinal hernia, 
however.  This examiner found chronic neuritis involving the 
right ilioinguinal nerve with recurrent acute exacerbations.  

	B.  Laws and Regulations 

Under Diagnostic Code 7338, a noncompensable evaluation is 
warranted for a small reducible inguinal hernia; for one that 
is without true hernia protrusion; and for any preoperative 
inguinal hernia that is remediable.  A 10 percent evaluation 
is appropriate for a recurrent postoperative hernia that is 
readily reducible and well supported by a truss or belt.  38 
C.F.R. § 4.114, Diagnostic Code 7338.

	C.  Analysis

The veteran's three VA examinations since January 1994 
demonstrate that the veteran's 1987 hernia surgery caused him 
ilioinguinal neuralgia, secondary to ilioinguinal nerve 
entrapment.  The record also shows that the RO granted the 
veteran compensation benefits for this disorder under 
Diagnostic Codes 8599-8520.  As this decision of the RO is 
not on appeal, the Board must limits its review to the strict 
issue on appeal regarding the 1987 hernia surgery - whether 
the veteran is entitled to a compensable evaluation for right 
inguinal hernia under Diagnostic Code 7338.  On this point, 
the evidence is clear that a compensable evaluation is not 
warranted here.  Between January 1994 and October 2003, VA 
examination revealed no evidence of recurrence of the 
inguinal hernia, and revealed that the veteran's scar was 
well-healed.  As there is no evidence of record of recurrent 
postoperative hernia, an increased rating beyond 0 percent is 
not warranted for any period since submission of the original 
claim in April 1993.  See Fenderson,12 Vet. App. at 119.  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In this regard, 
however, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim to an increased rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.	Hiatal Hernia Disorder

	A.  Background

The RO, in its June 1993 rating decision, service connected 
the veteran's hiatal hernia disorder at 0 percent disabling.  
Then, in a February 2004 rating decision, the RO increased 
the evaluation for this disorder to 30 percent, effective 
April 8, 2002.  

VA medical records show that in January 1994 the veteran 
reported to an examiner that military medical personnel 
diagnosed him in service with hiatal hernia with 
gastroesophageal reflux.  The veteran also reported that 
during an in-service examination he was found to have gall 
stones.  The veteran reported that he periodically continued 
to have abdominal pain as a result of these disorders.  The 
January 1994 examiner diagnosed the veteran with hiatal 
hernia with gastroesophageal reflux.  The record shows, 
moreover, that the veteran underwent surgery for 
cholelithiasis and gall stones later in January 1994.  

VA treatment notes dated in April and October 2002 indicate 
that the veteran experienced a worsening of this disorder.  
These notes indicate an increase in GERD activity, and the 
presence of nocturnal reflux.  

The veteran underwent VA examination again in October 2003.  
The examiner noted the veteran's history of having pyrosis 
with some epigastric abdominal pain.  The veteran reported 
that he had had flare-ups of this condition since 1988 and 
reported that he then had flare-ups on a weekly basis and 
sometimes more often.  The veteran reported that his flare-
ups lasted typically for a few hours and, at times, all day.  
The veteran reported that this disorder caused him pain, 
nausea, tarry stools, dysphasia, pyrosis with regurgitation, 
and substernal pain that was often severe.  The veteran 
stated that, despite treatment, the disorder continued to 
worsen.  He stated that the disorder interfered with his 
daily activities and his occupation.  He reported that he has 
a lack of endurance and chronic fatigue occurring on a daily 
basis.  

After clinical testing, the October 2003 examiner found a 
small sliding hiatal hernia.  As diagnoses the examiner found 
the veteran with hiatal hernia, symptomatic, chronic 
gastroesophageal reflux disease symptomatic, with recurrent 
acute exacerbations.  In his closing opinion, the October 
2003 examiner stated that, in his opinion, the hiatal hernia 
and the gastroesophageal reflux disease had considerable 
impact on the veteran's health.  The examiner further stated 
that the relationship between the veteran's health and this 
particular disorder is well documented in all current medical 
literature.  

B.  Laws and Regulations 

Pursuant to Code 7346 (for rating hiatal hernia), a 60 
percent rating is assigned when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent rating is assigned 
when there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
warranted with two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Code 7346.  

	C.  Analysis

VA medical records indicate that, beginning in April 2002, 
the veteran's hiatal hernia disorder caused considerable 
impairment.  Therefore, the Board finds a 30 percent 
evaluation from April 2002 warranted.  A compensable rating 
prior to this date is not warranted, however.  Medical 
evidence beforehand, primarily that generated by the January 
1994 medical evaluation, demonstrates the diagnosis of this 
disorder.  But this evidence does not demonstrate the 
severity of symptoms - persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain - 
suggesting the considerable impairment of health that would 
warrant a 30 percent rating, or even a 10 percent evaluation.  

Moreover, the Board finds that at no time since the veteran 
filed his claim has a 60 percent rating been warranted.  
Though the veteran has regularly complained of pain, the 
medical examinations did not reveal severe symptoms 
associated with vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or any other 
symptoms productive of severe impairment of health.  As such, 
the Board finds an increased rating beyond that already 
granted by the RO unwarranted for any period since the 
veteran's original claim in April 1993.  38 C.F.R. § 4.114, 
Diagnostic Code 7346; see Fenderson,12 Vet. App. at 119.  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In this regard, 
however, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim to an increased rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Evaluation of residuals right knee injury with chondromalacia 
and arthritic changes, in excess of 10 percent disabling, is 
denied.  

Evaluation of degenerative arthritis of the left knee with 
chondromalacia, in excess of 10 percent disabling, is denied.    

Evaluation of urticaria, in excess of 0 percent disabling, is 
denied.   

A compensable evaluation of hypertrophic prostate before 
February 2, 2001, and an  evaluation of hypertrophic prostate 
in excess of 20 percent disabling from February 2, 2001, are 
denied. 

A compensable evaluation of postoperative right inguinal 
hernia is denied.  

A compensable evaluation for hiatal hernia with 
gastroesophageal reflux and removal of gallbladder before 
April 8, 2002, and an evaluation of hiatal hernia with 
gastroesophageal reflux and removal of gallbladder from April 
8, 2002, in excess of 30 percent disabling, are denied.  

	

                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


